Citation Nr: 0930481	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for a service-connected bilateral tibia disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 2002 to June 2005.  The evidence of record 
indicates that the Veteran is the recipient of the Combat 
Infantryman Badge, among other awards.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an October 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In this decision, the RO granted the 
Veteran's claim of entitlement to service connection for 
bilateral stress fractures with history of shin splints; a 
noncompensable (zero percent) disability rating was assigned 
effective June 12, 2005.  The Veteran disagreed with the 
assigned disability rating and subsequently perfected an 
appeal as to this issue.

Issues not on appeal

In the above-referenced October 2005 rating decision, the RO 
also denied the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  The 
Veteran disagreed and perfected an appeal as to that issue.  
Subsequently, in November 2007, the RO granted the Veteran's 
PTSD claim.  Accordingly, that matter has been resolved and 
is no longer in appellate status.              See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

In October 2005, the RO also denied the Veteran's claim of 
entitlement to service connection for a bilateral knee 
condition, and granted the Veteran's service connection claim 
for residuals of a left thumb fracture; a noncompensable 
(zero percent) disability rating was assigned.  The Veteran 
initiated an appeal as to the knee claim and to the assigned 
disability rating for the his thumb disability.  However, the 
Veteran never perfected an appeal as to these issues, as he 
did not include them on his substantive appeal (VA Form 9).  
Accordingly, these issues are not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Referred issue

At a March 2006 VA examination, the Veteran reported that he 
wished to "add back pain to his allegations," and that he 
thinks "his back pain is tied to his legs."         See the 
March 2006 VA examiner's report, page 3.  It appears that the 
Veteran may be raising a claim of entitlement to service 
connection for a back disability as secondary to his service-
connected bilateral tibia disability.  That issue has not yet 
been addressed by the RO, and it is referred to the RO for 
appropriate action.           See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) [the Board does not have jurisdiction of 
issues not yet adjudicated by the RO].


FINDINGS OF FACT

1.  The Veteran's bilateral tibia disability is manifested by 
subjective complaints of occasional pain and tenderness.

2.  The evidence does not show that the Veteran's service-
connected bilateral tibia disability is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a 
bilateral tibia disability are not met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5262 
(2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to an increased disability 
rating for his service-connected bilateral tibia disability.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  The VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements to substantiate a claim for an 
increased disability rating in a letter from the RO dated 
March 20, 2006.  Crucially, the Veteran was informed of VA's 
duty to assist him in the development of his claim and 
advised of the provisions relating to the VCAA in letters 
from the RO dated April 8, 2005 and June 22, 2005.  
Specifically, the Veteran was advised in the letters that VA 
is responsible for obtaining relevant records from any 
Federal agency.  The letters also indicated that a VA medical 
examination would be scheduled if necessary to adjudicate his 
claim.  Both letters additionally informed the Veteran that 
VA would make reasonable efforts to obtain records not held 
by a Federal agency, to include the Veteran's private medical 
records and employment records.  

The April 2005 letter further emphasized: "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the June 2005 letter, page 4.

The Veteran was provided with the "give us everything you've 
got" language contained in 38 C.F.R. § 3.159(b) in the April 
2005 letter, page 3, and in the June 2005 letter, page 2.  
However, the Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments [which apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008], 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

Finally, there have been two significant Court decisions 
concerning the VCAA.  
In the first, Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.
  
The Veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter from the 
RO.  That letter detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination via the March 2006 
letter from the RO. 

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Veteran's representative has specifically argued that 
notification under Vazquez should be sent to the Veteran.  
See the July 14, 2009 Appellant's Brief, page 3.  
The Board, however, finds that remanding this case to afford 
the Veteran notice as outlined by Vazquez is unnecessary.  
Crucially, with respect to appeals of initially assigned 
disability ratings such as the instant case, the additional 
notice requirements recently set forth in Vazquez-Flores do 
not apply.  Specifically, once service connection has been 
granted, VA's VCAA notice obligations are fully satisfied and 
any defect in the notice is not prejudicial.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007);    see also Goodwin v. 
Peake, 22 Vet. App. 128 (2008) [where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements].  

Moreover, it is clear that the Veteran had actual knowledge 
of what was necessary to substantiate his claim.  Indeed, the 
Veteran's representative has discussed reasons why he and the 
Veteran believe that the Veteran met the evidentiary burdens 
necessary to allow for the grant of his increased rating 
claim, and have referenced the diagnostic code under which 
the Veteran is rated [Diagnostic Code 5262], and the RO's 
reasoning behind initially assigning that code.  See, e.g., 
the July 14, 2009 Appellant's Brief, page 2.  The Board 
accordingly finds that Vazquez notice is not required in this 
case.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in October 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  Subsequently, the 
Veteran's claim was readjudicated in the April 2006 statement 
of the case (SOC), and the November 2007 and March 2008 
supplemental statements of the case (SSOCs).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's service 
treatment records and VA outpatient treatment records.  
Additionally, the Veteran was provided with a VA examinations 
in March 2006 and January 2008.  The examination reports 
reflect that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  [The Board notes in passing that the 
January 2008 VA examiner initially noted in his report that 
he did not have the Veteran's entire claims file to review in 
rendering his opinions.  However, less than one week after 
drafting his examination report, the examiner drafted an 
addendum dated February 5, 2008, indicating a full review of 
the Veteran's claims folder, and re-affirming his previous 
findings.]
The Board therefore concludes that each examination is 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2008).  
The Veteran and his representative have not contended 
otherwise.  

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The Veteran has retained the 
services of a representative, and has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  The Veteran has declined the option of a personal 
hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  


Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under       38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Veteran's service-connected stress fracture residuals of 
the right and left tibia are rated by the RO under Diagnostic 
Codes 5299-5262 [impairment of the tibia and fibula].  See 38 
C.F.R. § 4.27 (2008) [hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen].

The medical evidence of record indicates "healed stress 
fractures of both tibias", with subjective complaints of leg 
pain.  See the March 2006 VA examiner's report, page 8.  
There is no rating code for stress fractures or shin splints 
per se.  The diagnostic code which most closely approximated 
the Veteran's disability is Diagnostic Code 5262 [impairment 
of the tibia].  See 38 C.F.R. § 4.20 (2008) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury, in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous].  The Veteran has not 
suggested that any other diagnostic code should be used or 
would otherwise be more appropriate.

With regards to Diagnostic Codes 5260 [limitation of flexion 
of leg] and 5261 [limitation of extension of leg], the 
Veteran's disability must exhibit a limitation of flexion to 
60 degrees or a limitation of extension to 5 degrees to 
receive a rating under these codes.  No such limitations were 
reported at the March 2006 or January 2008 VA examinations, 
or in any recent VA treatment record.  In fact, the January 
2008 VA examiner indicated that the Veteran had a range of 
motion of 0-150 degrees in each knee, and "full range of 
motion" in both ankles.  Similarly, the March 2006 VA 
examiner noted a range of motion of 0-140 degrees in each 
knee.  Neither examiner indicated any limitation of 
extension.  [Under 38 C.F.R. § 4.71, Plate II, normal ranges 
of motion for the knee are zero degrees extension and 
140 degrees flexion.] There is no evidence which indicates 
that any greater limitation of motion exists.  As such, a 
compensable rating cannot be awarded under Diagnostic Codes 
5260 or 5261.

Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability.  The Board notes that there is no medical 
evidence of record indicating any recurrent subluxation or 
lateral instability of the Veteran's knees.  Pertinently, the 
March 2006 VA examiner noted that "there is no instability 
of either knee upon stressing of the knees," and the January 
2008 VA examiner indicated that "[t]here is no ligament 
laxity of either knee."                    See the March 
2006 and January 2008 VA examiners' reports respectively.  
Therefore, the Board concludes that a separate rating is not 
warranted under Diagnostic Code 5257.

The remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 [ankylosis of the 
knee], Diagnostic Code 5258 [dislocated semilunar cartilage], 
Diagnostic Code 5259 [removal of semilunar cartilage], and 
Diagnostic Code 5263 [for genu recurvatum].  However, as 
there is no evidence of record showing that the Veteran has 
ankylosis of the knee, dislocated or removed semilunar 
cartilage, or genu recurvatum, these diagnostic codes are not 
applicable.

Finally, the Board notes that a bone scan taken of the 
Veteran's legs and feet in April 2007 revealed what was 
interpreted as "mild increased uptake . . . likely 
representing degenerative disease . . . ."  See the April 
17, 2007 VA bone scan report.   However, all x-ray reports in 
the Veteran's claims file are pertinently negative as to any 
degenerative changes in the Veteran's lower extremities.  
Pertinently, the January 2008 VA examiner specifically 
addressed the April 2007 bone scan results, noting "[i]t is 
the opinion of this examiner following review of this bone 
scan, review of the history, review of the x-rays, and 
physical examination that there is no arthritis and that any 
changes in the technetium bone scan are not at all likely to 
be related to the stress reaction of the tibias treated in 
the military service."  See the January 2008 VA examiner's 
report, page 5.  Accordingly, the Board finds that rating the 
Veteran's disability under Diagnostic Code 5003 [arthritis] 
is not warranted.  

In any event, even if the Board were to concede that the 
Veteran currently has degenerative changes in his legs [which 
it does not], rating the Veteran under Diagnostic Code 5003 
would not avail the Veteran, because that diagnostic code 
requires that arthritis be based on limitation of motion of 
the leg under Diagnostic Code 5260 and/or under Diagnostic 
Code 5261.  As was noted by the Board above, the medical 
evidence of record indicates that such diagnostic codes 
warrant a noncompensable range of motion.  

Therefore, the Board concludes that Diagnostic Code 5262 is 
the most appropriate in rating the Veteran's service-
connected bilateral tibia disability.

Specific rating criteria

Under Diagnostic Code 5262 [impairment of tibia and fibula], 
a 10 percent evaluation is assigned for malunion with slight 
knee or ankle disability, a 20 percent evaluation is assigned 
for malunion with moderate knee or ankle disability, a 
30 percent evaluation is assigned for malunion with marked 
knee or ankle disability, and a 40 percent evaluation is 
assigned for nonunion with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2008).

The Board observes that the words "slight", "moderate," 
and "marked" are not defined in the VA Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2008).  The 
Board observes that "slight" is defined as "small in 
amount or extent; not great or intense."  See Webster's New 
World Dictionary, Third College Edition (1988), 1262.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  See 
38 C.F.R. § 4.31 (2008).

Analysis

Schedular rating

The Veteran's bilateral tibia disability is currently rated 
noncompensably 
(zero percent) disabling.  

Because the disability is currently rated noncompensably 
disabling, meaning that it is essentially asymptomatic, the 
Board's analysis of this claim focuses on whether any 
disability associated with the Veteran's bilateral tibia 
disability can be characterized as "slight" or worse.  For 
reasons stated immediately below, the Board concludes that 
the schedular criteria a compensable disability rating under 
Diagnostic Code 5262 have not been met.  

There is no medical evidence of record showing any 
abnormality of either tibia.  
The March 2006 VA examiner specifically noted that x-rays of 
the Veteran's knees and tibias showed that "[t]he osseous 
structures are intact and in normal anatomic alignment . . . 
.  The joint spaces are preserved."  See the March 2006 VA 
examiner's report, page 6.  Further, the March 2006 VA 
examiner indicated that the Veteran's legs revealed no 
synovitis, edema, or palpatory deformities along the tibial 
ridges.  See id., page 4.  

Although the Veteran has complained of painful flare-ups in 
his shins and knees at times during the appeal, the March 
2006 VA examiner pertinently diagnosed the Veteran with 
"[h]ealed stress fractures of both tibias with normal leg 
examination despite subjective complaints," and "[n]ormal 
knees despite subjective complaints" after a thorough 
physical examination.  Id., page 7.  

At the January 2008 VA examination, the Veteran reported to 
the examiner that he did not experience any flare-ups.  See 
the January 2008 VA examiner's report, 
page 2.  Upon physical examination, the January 2008 VA 
examiner pertinently noted that the Veteran did not complain 
of ankle pain, and that although there was some tenderness 
just below the left knee joint, there was no knee effusion, 
no joint line tenderness, and no ligament laxity in either 
knee.  The examiner also reviewed the x-rays taken at the 
March 2006 VA examination, noting that both knees, both 
tibias, and both ankles were normal.  Id., page 4.  

As was discussed above, the medical evidence of record shows 
that the Veteran has full range of motion in both knees and 
both ankles.  See the March 2006 and January 2008 VA 
examiners' reports respectively.  

Finally, although the above-referenced April 2007 bone scan 
report noted multiple areas of mild increased uptake "likely 
representing degenerative disease . . . ," the January 2008 
VA specifically concluded after comparing prior bone scan 
results [taken before the Veteran's separated from service in 
2005] to these April 2007 results, that "any stress reaction 
of the right an left tibias seen while on active duty 
military [service] has resolved."  Further, the examiner 
indicated that "[i]ncreased activities in other areas noted 
are not considered secondary or related to the stress 
reactions of the tibias."  See the January 2008 VA 
examiner's report, page 5;         see also the April 17, 
2007 VA bone scan report.  Indeed, the January 2008 VA 
examiner re-affirmed his assessments after a full review of 
the Veteran's claims file in his February 2008 Addendum 
report.  

Accordingly, there is no objectively verified disability of 
the Veteran's right or left tibias, knees, or ankles that can 
be associated with his service-connected bilateral tibia 
disability.  Based on the evidence of record and the 
schedular criteria, the Board finds that even "slight" 
disability of the right and left knees or ankles has not been 
shown or approximated.  Schedular ratings in excess of the 
currently assigned zero percent for the Veteran's bilateral 
tibia disability are therefore not warranted.

DeLuca consideration

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability.  See 38 C.F.R. §§ 4.40, 
4.45 (2008).  

The Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, such as 
Diagnostic Code 5262, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Moreover, there has been no functional loss associated with 
the Veteran's service-connected bilateral tibia disability.  
The medical evidence of record shows that the Veteran goes to 
the gym three to four times a week and uses the elliptical 
trainer, the stair master, and the exercise bike, which "do 
not cause his legs to be painful."  See the January 2008 VA 
examiner's report, page 3.  Both the March 2006 and January 
2008 VA examiners noted that the Veteran walked with a normal 
gait, with no evidence of a limp.  The March 2006 VA examiner 
indicated that the Veteran was able to fully dorsiflex and 
plantar flex his ankles with no apparent pain and with 5/5 
strength against resistance.  Both examiners indicated that 
the Veteran was able to stand on his toes and upon his heels 
with no difficulty.  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2008); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  In this case, for reasons which 
are unclear the RO assigned a single noncompensable 
evaluation encompassing both lower extremities.  Given that 
Diagnostic Code 5256 does not contemplate a single evaluation 
for a bilateral disability, it is appropriate for separate 
noncompensable (zero percent) evaluations to be assigned for 
the Veteran's right and left tibia disabilities.  

The Board wishes to make clear that in bifurcating the 
Veteran's claim and assigning separate noncompensable ratings 
to each extremity, the Board is not granting the Veteran's 
increased rating claim.  As explained in detail above, both 
lower extremities fail to manifest symptomatology warranting 
a compensable disability rating under Diagnostic Code 5262.  
Rather, the Board believes that the service-connected 
disabilities should be delineated as contemplated by the 
rating schedule, absent specific instruction to the contrary.  
See 38 C.F.R. § 4.25(c).  

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, a noncompensable (zero percent) disability 
rating has been assigned since the effective date of service 
connection, June 12, 2005, which is the date the Veteran 
separated from active duty service.  The medical evidence, in 
particular the March 2006 and January 2008 VA examination 
reports, shows that throughout the appeal period the 
Veteran's bilateral tibia disability has remained stable, and 
the Veteran has not evidenced symptomatology warranting a 
disability rating other than the currently-assigned zero 
percent.  Accordingly, staged ratings are not applicable.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

There is no competent medical evidence of an exceptional or 
unusual clinical presentation in the record.  Even accepting 
for the sake of argument the Veteran's contention that his 
symptoms of pain and discomfort constitutes an exceptional 
disability picture and that the schedular evaluation is 
somehow inadequate, the Board notes that referral for 
extraschedular rating remains unwarranted as the third Thun 
criterion is not met.  Specifically, there is no showing of 
marked interference with employment or frequent periods of 
hospitalization.  

With respect to hospitalization, there has been none for the 
Veteran's bilateral tibia disability.  Turning to marked 
interference in employment, there is no indication that there 
has been any marked interference in the Veteran's employment 
due to his service-connected tibia disabilities.  At the 
March 2006 VA examination, the Veteran reported that he was a 
production worker at a baking plant, working almost thirteen 
hours a day, five days a week.  See the March 2006 VA 
examiner's report, page 2.  Subsequently, in January 2008, 
the Veteran reported that he changed jobs, now working as a 
correctional officer where he has "lost no time from work 
because of any leg pain.  He takes no medication."  See the 
January 2008 VA examiner's report, pages 2 and 3.  

There is no indication of an exceptional or unusual 
disability picture.  Indeed, as has been discussed above the 
medical reports show virtually no findings.  Nor is there any 
other reason why an extraschedular rating should be 
considered.

The Board therefore has determined that referral of the case 
for extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an compensable 
rating for the Veteran's service-connected bilateral tibia 
disability are not met.  A preponderance of the evidence is 
against the claim.  Therefore, the benefit sought on appeal 
is denied.

For reasons expressed above, the Board has bifurcated the 
service-connected disability into two: a right tibia 
disability and a left tibia disability.   This does not 
impact the assigned noncompensable disability rating.




	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an increased (compensable) disability rating 
for a service-connected right tibia disability is denied.  

Entitlement to an increased (compensable) disability rating 
for a service-connected left tibia disability is denied. 


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


